Citation Nr: 1027236	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for the 
residuals injury right hand with amputation distal and middle 
phalanges of right middle and ring finger with ankylosis of the 
thumb and little finger (major hand).

2.  Entitlement to a compensable evaluation for the scar, mid-
left thigh donor site for the period ending May 17, 2008.

3.  Entitlement to a compensable evaluation for the scar, mid-
left thigh donor site for the period subsequent to May 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the RO.  The 
Veteran testified before the undersigned Veterans Law Judge (VLJ) 
in a hearing at the RO in February 2010.  A transcript of the 
hearing is of record.

The issue of entitlement to service connection for scar, 
right forearm donor site has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to increased evaluations for the 
residuals right hand injury and scar, mid-left thigh donor site 
subsequent to May 17, 2008 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Through May 17, 2008, the scar, mid-left thigh donor site is not 
shown to be deep or cause limited motion in an area exceeding 6 
square inches (39 sq cm), superficial in an area exceeding 144 
square inches (929 sq cm), unstable, or painful on examination.


CONCLUSION OF LAW

For the period ending May 17, 2008, the criteria for a 
compensable evaluation for the scar, mid-left thigh donor site 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in April 2008.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the scar in a notice of 
disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the April 2008 letter.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)

7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008).

Factual Background and Analysis

In a November 1984 rating decision, the RO granted service 
connection for scar, mid-left thigh donor site and assigned a 
noncompensable rating for the scar, effective July 31, 1984.  In 
March 2008, the Veteran filed his current claim for an increased 
rating.  In the appealed June 2008 rating decision, the RO denied 
his claim for a higher evaluation for the scar.

During a May 2008 VA examination, the examiner observed a scar on 
the left thigh which was 2.5 centimeters by 7 centimeters.  
Objectively, the scar was well healed with no evidence of 
infection, erythema, edema, or discharge.  It was not fixed to 
the underlying tissue (superficial) and there was no pain on 
examination or limitation of function of the thigh. 

Given its review of the medical evidence of record for the period 
through May 17, 2008, the Board finds that a compensable rating 
for the scar, mid-left thigh donor site is not warranted.  In 
this regard, in the May 2008 VA examination report the Veteran's 
scar was observed to be 2.5 cm by 7 cm, well healed (with no 
evidence of infection, erythema, edema or discharge), 
superficial, and without pain on examination or limitation of 
function of the thigh.  The criteria for a compensable rating 
would require the scar to be deep or cause limited motion in an 
area exceeding 6 square inches (39 sq cm), superficial in an area 
exceeding 144 square inches (929 sq cm), unstable, or painful on 
examination.  During this period in question, such impairment was 
not documented.

Finally, the Board finds that the scar disability is not so 
unusual or exceptional as to render impractical the application 
of the regular schedular standards at any time during the 
pendency of the evaluation period and the facts of this case do 
not present such an extraordinary disability picture such that 
the Board is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  
 
ORDER

A compensable rating for the scar, mid-left thigh donor site for 
the period through May 17, 2008 is denied.


REMAND

The Veteran contends that his scar, mid-left thigh donor site has 
worsened since May 2008.  In this regard, during his February 
2010 hearing, the Veteran testified that the scar was tender 
(especially in situations of extreme weather) and had an overall 
"tingling sensation."  Given these statements, the Board finds 
that a more contemporaneous VA examination is necessary.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand 
a case back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since the 
last examination).  Thus, a new examination to determine the 
current severity of the Veteran's scar is in order. 

With regard to the Veteran's claim for an increased rating for 
the residuals of right hand injury, the Board finds that the May 
2008 VA medical examination was less than adequate, and 
additional examination is necessary.  Further, the right hand is 
rated under Diagnostic Code 5216, and under that code provision, 
consideration should be given as to whether evaluation as 
amputation is warranted.  This action was not undertaken by the 
RO.   

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer supra. 

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

In this instance, the Veteran essentially alleges that the 60 
percent schedular rating for his right hand disability is 
inadequate and does not adequately reflect the degree of social 
and industrial impairment he experiences as a result of his right 
hand disability.  In support thereof, the Veteran has testified 
(February 2010) as to his limitations associated with his right 
hand disability.  Most notably, the Veteran testified that he was 
a truck driver by profession; his right hand disability affected 
his ability to drive his truck and unload the cargo.  Further, in 
his May 2008 VA examination, the Veteran reported that he had not 
worked since 2004 due to his right hand disability.  
Additionally, his right hand disability affected his ability to 
engage in activities he enjoyed such as completing crossword 
puzzles because he could not grip a pen or pencil.  In addressing 
DeLuca considerations, the examiner in the May 2008 VA 
examination report did indicate that the right hand pain could 
further limit function of the right hand, particularly with 
repetition but the examiner could not quantify the extent. 

Based on the evidence presented indicating a marked interference 
with employment, among other limitations imposed by his service-
connected right hand disability, referral of this matter to the 
appropriate VA official is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers who treated him 
for his right hand and scar disabilities.  
After he has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  He and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

2.  The Veteran should be scheduled for a 
VA scar examination to evaluate the current 
severity of his scar, mid-left thigh donor 
site.  The entire claims folder must be 
made available to the examiner for review 
in conjunction with the examination and 
should be so documented in the examination 
report.  All tests and studies that the 
examiner deems necessary should be 
performed.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Scar Examinations.  The examiner should 
provide an accurate and fully descriptive 
assessment of the Veteran's mid-left thigh 
scar.  The examiner should include a 
complete rationale for the findings and 
opinions expressed.

3.  The Veteran should be afforded a VA 
Hand, Thumb and Fingers examination to 
assess the impairment caused by the service 
connected residuals of the right hand 
injury.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, and occupational history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Hand, Thumb and 
Fingers Examination.  In evaluating the 
impairment of the right hand, the examiner 
should provide an opinion as to whether the 
right hand impairment is of such severity 
as to be equivalent to amputation of all 
digits.  Adequate reasons and bases are to 
be provided with any opinion proffered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).  

4.  If the evidence is insufficient to 
award a higher rating, the RO is to refer 
the question of whether an extraschedular 
rating for the right hand disability is 
warranted to the VA's Under Secretary for 
Benefits or the VA's Director of the 
Compensation and Pension Service for 
appropriate consideration and any action 
deemed necessary.

5.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations 
remain adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The Veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


